Citation Nr: 0010416	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  95-18 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for waiver of recovery of an overpayment of improved 
pension benefits in the amount of $32,725.53.  

2.  Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $100. 

(The issue of whether the veteran has submitted new and 
material evidence in order to reopen a claim of service 
connection for residuals of frostbite of the feet is the 
subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Appellant, F. S.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to January 
1947.  This appeal arises from a January 1995 Huntington, 
West Virginia Regional Office (RO) decision by the Committee 
on Waivers and Compromises (Committee), which denied the 
veteran's request for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $33,141.53, on the 
basis that his request was not submitted in a timely manner.  
The RO also denied the veteran's request for waiver of 
recovery of a separate overpayment of improved pension 
benefits in the amount of $100 on the basis that it would not 
be against equity and good conscience.  

In December 1996, the Board of Veterans' Appeals (Board) 
remanded the case to the RO to afford the veteran the 
opportunity for a personal hearing before a member of the 
Board.  The veteran's claim was again before the Board in 
February 1998, at which time it was remanded for additional 
development.

It is noted that the first issue on the cover page is whether 
there is new and material evidence in order to reopen a claim 
for waiver of recovery of an overpayment of improved pension 
benefits in the amount of $32,725.53.  In the Board's 
February 1998 remand, the relevant issue was one of waiver of 
an overpayment of $33,141.53.  It was noted that the 
overpayment consisted of two separate overpayments - one for 
$32,725.53 (concerning the period of March 1980 through 
February 1985), and the other for $416 (which was created as 
the result of a June 1993 pension award letter according to a 
January 1995 RO control routing sheet).  Subsequent to the 
Board's February 1998 remand, the RO granted the veteran's 
waiver for $416 in July 1999.  Since the issue of waiver of 
an overpayment of improved pension benefits in the amount of 
$416 has already been decided, the correct issue to be 
decided now is whether there is new and material evidence in 
order to reopen a claim for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$32,725.53.  

It is noted that in January 1988, the RO denied the veteran's 
request for waiver of an overpayment of improved pension 
benefits in the amount of $32, 725.53.  The veteran did not 
appeal such decision and it became final.  Although there had 
been discussion as to whether there had been a timely request 
for waiver of the overpayment of improved pension benefits 
(originally determined in February 1985), or whether the 
veteran was ever notified of such determination, it is noted 
that in denying the veteran's request for waiver in January 
1988, the RO implicitly determined that there had been a 
timely request for waiver of such debt. 


FINDINGS OF FACT

1.  The Committee denied the veteran's request for waiver of 
recovery of an overpayment of improved pension benefits in 
the amount of $32,725.53 in January 1988; the veteran did not 
appeal that determination within one year.

2.  Evidence submitted subsequent to the January 1988 
Committee denial of waiver of recovery of an overpayment of 
improved pension benefits in the amount of $32,725.53 bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$32,725.53.




3.  The veteran's claim for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$32,725.53 is plausible.

4.  No fraud, misrepresentation or bad faith on the part of 
the appellant has been evidenced regarding the $100 
overpayment.

5.  The VA was partially at fault in the creation of the $100 
overpayment.

6.  It would cause the veteran undue hardship to require 
repayment of the $100 overpayment. 


CONCLUSIONS OF LAW

1.  The veteran's claim for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$32,725.53 is reopened on the basis of new and material 
evidence having been submitted. 38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § § 3.156, 1.969 (1999), Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of waiver of recovery of improved pension benefits in 
the amount of $32,725.53.  38 U.S.C.A. § 5107 (West 1991); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

3.  The recovery of the overpayment of improved pension 
benefits in the amount of $100 would be against equity and 
good conscience and, therefore, may be waived. 38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether there is new and material evidence in order to reopen 
a claim for waiver of recovery of an overpayment of improved 
pension benefits in the amount of $32,725.53

As noted above, the veteran's request for waiver of recovery 
of loan guaranty indebtedness was denied by the Committee in 
January 1988, and the veteran did not appeal that 
determination within one year; accordingly, it became final. 
38 C.F.R. §§ 1.969, 20.302 (1999).  However, the previous 
decision may be revised or modified if new and material 
evidence is submitted, or if there is a change in law or 
interpretation in law specifically stated in a VA issue. 38 
C.F.R. § 1.969 (1999).

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted in order to 
reopen the veteran's claim for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$32,725.53.  The veteran's claim for waiver of was denied in 
January 1988 because a study revealed that the veteran's wife 
was employed and earning wages that he failed to report.  As 
noted in a March 1985 audit, the overpayment amount of 
$32,725.53 covered the period of March 1980 through February 
1985.  Since that time, the veteran has contended that his 
wife's income should not have been used in determining his 
income.  In May 1992, the veteran submitted a final judgment 
showing that his marriage was dissolved in December 1981.  

Since this newly submitted evidence addresses the way in 
which the overpayment was determined, it is determined to be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the veteran's 
claim of waiver of recovery of an overpayment of improved 
pension benefits in the amount of $32,725.53 is reopened, and 
the veteran's claim must be considered in light of all the 
evidence, both old and new.  

Although the veteran's claim for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$32,725.53 has been considered on a ground different from 
that of the RO, that is, whether the veteran has presented 
new and material evidence sufficient to present a reasonable 
possibility of a change in outcome from the prior RO 
determination, the issue of new and material evidence must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where, as here, the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Barnett; Hickson v. West, 11 Vet. App. 374 (1998).


Whether the veteran's claim of waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$32,725.53 is  well-grounded.  

When a claim is reopened, under Elkins and Winters, it must 
be determined whether the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

It is determined that in this instance, the veteran's claim 
requesting waiver of recovery of an overpayment of improved 
pension benefits in the amount of $32,725.53 is plausible 
and, therefore, well-grounded.  See 38 U.S.C.A. § 5107 (West 
1991).


Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $100.

Factual Background

In June 1992, the veteran's pension was restored.  

In a October 1992 statement, the veteran asserted that he 
remarried his wife in May 1992.  

In a letter dated November 1992, the RO informed the veteran 
that $100 was going to be withheld from his pension benefit, 
until his overpayment was paid in full.  

In a June 1993 statement, the veteran indicated that he 
remarried his wife in May 1992.  

In June 1993, the RO amended the veteran's disability pension 
based on countable annual income of $4065 from June 1, 1992.  

In an August 1993 financial status report, the veteran 
reported monthly income of $731.60, and monthly expenses of 
$695.  He reported that he was married.

In a June 1994 improved pension eligibility verification 
report, the veteran reported that his wife had been 
babysitting since June 1, 1994, and that she averaged $700 
per month.  

On July 21, 1994, the RO amended the veteran's disability 
pension award to reflect that he was not to receive 
disability pension from July 1, 1994.  

In a statement dated August 1994, the veteran asserted that 
he returned an overpayment check dated August 1, 1994, in the 
amount of $395.00.  A VA Form 4-5602 dated August 3, 1994 (on 
the left flap of the claims folder), is of record showing 
that the veteran returned a check to the RO for $395.00 dated 
August 1, 1994.

In an August 1994 financial status report, the veteran 
reported monthly income of $817, and monthly expenses of 
$850.  

In a December 1994 improved pension eligibility verification 
report, the veteran reported that his monthly income had 
changed on November 30, 1994.  Regarding why the veteran's 
income changed, he reported "quit work."  He listed monthly 
income of $317.  

In January 1995, the Committee determined that the 
overpayment in the amount of $100 was primarily the fault of 
the claimant in that he did not report his wife's wages when 
they began.  It was noted it was belatedly learned that the 
veteran's wife had received wages in June 1994, and that the 
additional income required retroactive termination of his 
account beginning July 1, 1994, creating the present 
overpayment of $100 in his account.  The Committee determined 
that although the veteran's financial status report indicated 
expenses in excess of income, it was not felt that the 
additional $100 debt would create financial burden since it 
would merely be added to the overpayment balance, and the 
present collection action would continue.  

In January 1995, the veteran wrote that his wife last worked 
in November 1994, and that their only income was $320 per 
month from Social Security.  

In a March 1995 improved pension eligibility verification 
report, the veteran reported a monthly amount of $368.10 in 
Social Security.  He reported that his wife had had gross 
wages of $2500 for the period from July 1, 1994 to June 30, 
1995.

In a May 1995 statement, the veteran asserted that his only 
income was Social Security of $368 per month, and that it 
would create an undue financial hardship to repay this 
overpayment.  

In a May 1995 financial status report, the veteran listed 
monthly income of $368, and monthly expenses of $762.  

In October 1995, the RO approved a disability pension 
effective June 1, 1994.  

The veteran was afforded a Travel Board hearing in May 1997, 
a transcript of which has been associated with the claims 
folder.  He asserted that he was getting $387 from Social 
Security and $489 from the Veterans.  The veteran's wife 
asserted that housing payments were $272.60.  

In March 1998, the veteran submitted a Financial Status 
Report.  He reported that he was married, and that he had 
$895 in monthly income and $950 in monthly expenses.  

In a March 1998 statement, the veteran reported a change in 
his monthly Social Security amount to $265.40.  

In a January 1999 statement, the veteran asserted that his 
wife started working the first of January, and was making 
$600 per month.  

In a February 1999 report of contact form, it was noted that 
the RO contacted the Social Security Administration.  It was 
verified that effective December 1998, the veteran was 
receiving $401.50, and was having $45.40 deducted for 
Medicare.  

In an April 1999 financial status report, the veteran 
reported total monthly net income of $356.00.  He stated that 
since he was separated from his wife and that they lived in 
separate residences, that he did not have income from her.  
The amount of expenses that the veteran listed were at least 
$1440.14 (the amount in monthly payments did not match on the 
front and back of the form).  Regarding assets, the veteran 
reported cash in the bank of $20; two automobiles, an '89 
Ford truck, and a '96 Ford car; and no real estate owned.  

In a May 1999 statement, the veteran asserted that he and his 
wife were living apart and separated, but that he did not 
have access to her income.  He stated that his only income 
now was $356 in Social Security plus Medicare. 

In a July 1999 financial status report, the veteran reported 
income of $356 in Social Security for him, and $1000 for his 
wife, with $300 in federal, state, and local taxes that his 
wife paid.  Average monthly expenses, including monthly 
payments on installment contracts and other debts was listed 
as $2472.60 (however, it is noted that the amounts that the 
veteran reported as monthly payments on installment contracts 
was not consistent).  It was noted that the veteran did not 
have any savings, but that he did have a 96 and 94 Ford.  It 
was also noted that they had $40,000 invested in their house.  


Analysis

Initially, it is determined that the appellant's claim is 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).  All 
relevant facts regarding this claim have been properly 
developed to the extent indicated by law and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

After reviewing the facts and circumstances of this case, 
there is no indication of fraud, misrepresentation or bad 
faith on the part of the appellant in the creation of the 
overpayment.  This does not mean that the veteran may not be 
found at fault in its creation, but merely indicates that the 
acts which led to its creation do not meet the high degree of 
impropriety as to constitute fraud, misrepresentation or bad 
faith. See 38 C.F.R. § 1.965(b) (1999).

As will be discussed below, an overpayment of $495 of the 
veteran's pension benefits was created for the month of July 
1994.  This overpayment was created after the veteran 
reported in June 1994 that his wife had been working since 
June 1, 1994.  In August 1994, the veteran returned a check 
that was sent to him in the amount of $395.  However, as the 
veteran was having $100 of his monthly pension benefits 
applied to a large debt (the amount of which was discussed in 
an earlier part of this decision), there was still a $100 
overpayment from July which was erroneously applied to reduce 
the earlier debt.  To dispose of this matter on appeal, it 
must be determined whether the recovery of the overpayment 
would be against the principles of equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. § 
5302(a) (West 1991) and 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights. 38 
C.F.R. § 1.965(a) (1998).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.965 (1999). 

With regard to the elements of "equity and good 
conscience", the $100 overpayment was created through no 
fault of the veteran's.  There was essentially an overlap of 
one month after the veteran reported that his wife had been 
babysitting since June 1, 1994.  To the extent that there was 
error in creating the $100 overpayment, the error was a 
bookkeeping error by the VA.  

Regarding whether recovery of the overpayment would cause 
undue financial hardship to the veteran, it is noted that the 
$100 was being withheld in order to repay a much larger debt.  
Since the veteran was having $100 withheld monthly to repay a 
debt which was very large (over $20,000), it would take the 
veteran a long period of time to completely repay the 
previous debt by this method.  It could be argued that the 
recovery of the debt would not cause undue hardship since it 
would take such a long time to repay such debt.  Nonetheless, 
the veteran is a pensioner and, therefore, by definition a 
person of limited means.

 In weighing all of the elements of equity and good 
conscience, the veteran was not at fault in the creation of 
the debt, and the element of financial hardship that would be 
caused by recoupment of the debt outweighs the elements which 
are not in the veteran's favor.  Accordingly, in view of the 
hardship which would result from recovery of the overpayment, 
it is determined that recovery of the $100 would be against 
equity and good conscience and that waiver of recovery of the 
overpayment is warranted.


ORDER

New and material evidence having been submitted to reopen the 
claim of waiver of recovery of an overpayment of improved 
pension benefits in the amount of $32,725.53, the claim is 
reopened.

As the claim of waiver of recovery of an overpayment of 
improved pension benefits in the amount of $32,725.53 is well 
grounded, the appeal to this extent is allowed subject to 
further action as discussed here in below.

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $100 is granted.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In its February 1998 remand, the Board requested that the RO 
prepare an audit setting forth the periods of the 
overpayments at issue and the amounts due and paid to the 
veteran.  It was specifically requested that the RO consider 
whether the amount of the overpayments could be reduced given 
the evidence of the veteran's divorce in December 1981.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Inasmuch as the RO did not prepare an audit setting forth the 
periods of the overpayments at issue, the veteran's case must 
be remanded pursuant to Stegall v. West, so that the RO can 
prepare such an audit, which sets forth the periods of the 
overpayment at issue, and the amounts due and paid to the 
veteran.  As noted in the February 1998 remand, the RO must 
consider whether the amount of the overpayments can be 
reduced given the evidence of the veteran's divorce in 
December 1981.

Accordingly, the case is REMANDED for the following action:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The RO should prepare an audit, 
setting forth the periods of the 
overpayments at issue and the amounts due 
and paid to the veteran.  In preparing 
the audit, the RO should consider whether 
the amount of the overpayments can be 
reduced given the evidence of the 
veteran's divorce in December 1981.  Once 
compiled, the audit report must be 
associated with the claims folder, and a 
copy must be sent to the veteran.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  The RO 
must first determine whether or not the 
overpayment of $32,725.53 was properly 
calculated.  Then the RO must make a 
determination regarding the issue of 
waiver of recovery of the overpayment of 
improved pension benefits in the amount 
of $32,725.53, or whatever amount the RO 
determines is the correct amount.  If the 
decision remains adverse to the veteran, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC).  The 
veteran should be given the applicable 
time to respond to the SSOC.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 


- 16 -


